Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-6 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Office Action dated 12/9/21 the claims were indicated as being allowable if rewritten to overcome the rejections under 35 USC 112(b) cited in that action.  Applicant has provided clarifying amendments to the claims which have rendered the 35 USC 112 rejections moot.  Reasons for indicating allowable subject matter were provided in the Action dated 12/9/21 and are repeated here below:
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Foster, US5293803 which teach various aspects of a Coring pin Vegetable knife having the features as set forth in the claims. However, in view of the most recent amendments, none of the references, alone or in combination, disclose the knife including the pulverizing coring pin extending axially from a first side of the vegetable knife to a second side of the vegetable knife and having a plurality of pulverizing tubes within the pulverizing coring pin, the plurality of pulverizing tubes extending from a first end of the pulverizing coring pin to a second end of the pulverizing coring pin opposite the first end, the plurality of pulverizing tubes extending generally parallel to the axial extension of the pulverizing coring pin with respect to the vegetable knife (of Claim 1), or plurality of pulverizing tubes within the pulverizing pin of Claims 16 and 19. Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1-6 and 11-21.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/9/22, with respect to the previous drawing/specification objections, and 35 USC 112 rejections have been fully considered and are persuasive.  The drawing and specification objections and 35 USC 112 rejections have been withdrawn.  Of note, the drawings and objections were previously objected to since the claim term “Axial extension” lacked antecedent basis in the specification, and was not shown in the drawings.  The amendment to the specification at paragraph 0024 adding the term “axial extension” and noting that the axial extension coincides with rotational axis 114 has rendered each of the drawing/specification objections moot.  The Claims were also previously rejected under 35 USC 112(b). Applicant provided clarifying amendments to the claims which have rendered the 35 USC 112 rejections moot. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

	

	/EVAN H MACFARLANE/               Examiner, Art Unit 3724